RAPID Tests for EARLIER Treatment Investor Presentation Slide 2 Forward Looking Statements Statements contained herein that are not historical facts are forward-looking statements within the meaning of the Securities Act of 1933, as amended.Those statements include statements regarding the intent, belief or current expectations of Chembio and its management. Such statements reflect management's current views, are based on certain assumptions, and involve risks and uncertainties. Actual results, events, or performance may differ materially from the above forward-looking statements due to a number of important factors, and will be dependent upon a variety of factors, including, but not limited to, Chembio’s ability to develop, manufacture, market and finance new products and the demand for Chembio's products.Chembio undertakes no obligation to publicly update these forward-looking statements to reflect events or circumstances that occur after the date hereof or to reflect any change in Chembio's expectations with regard to these forward-looking statements or the occurrence of unanticipated events. Other factors that may impact Chembio's success are more fully disclosed in Chembio's most recent public filings with the U.S. Securities and Exchange Commission. Slide 3 Investment Summary • Develops, Manufactures & Markets Point-of-Care Diagnostic Tests (POCTs) • $25.6MM 2012 Revenues, Profitable ‐ >25% CAGR Revenue Growth FY2009-2012 ‐ Established & Growing Global Business of Rapid HIV & Other POCTs • Patented DPP® - A Platform POCT Technology ‐ Recent FDA Approval of Oral Fluid HIV Test, CLIA waiver pending ‐ Strong Pipeline of Multiplex DPP Products • Branded, JVs, Contract Development Slide 4 Chembio’sPipeline - $850MM Total Addressable Market Chembio Pipeline POCT Total Market Opportunity Targeted Launch US HIV $ 75 MM Q4-2013 US Syphilis-HIV $ 75 MM 2H- 2014 US HCV* $100 MM US OTC-HIV $100 MM 2015-2016 US Veterinary (OEM)* $100 MM International $400 MM 2013-2016 Total $850 MM 2013-2016 * Subject to market assessments/developments, and/or attainment of R&D and regulatory milestones See graphic Slide 5 Chembio’s Current & Near Term POCT Market Opportunities HIV Rapid POCTS- Established, Growing Market • ~50,000 New Infections in US - 2012 ; 2.5 MM Worldwide • U.S. - Routine Testing USPSTF Recommendation ‐ ACA Expanding Coverage by 25MM+ • International - Designation in PEPFAR & Other Donor-Funded Countries' Testing Protocols • Syphilis Rapid POCTS – New Market Opportunity • Up to 70% HIV-Syphilis Co-Infection in MSM • Higher Prevalence ofSyphilis (1.9MM) than HIV (1.5MM) in Pregnant Women ‐ Leverage Global PMTCT Programs ‐ All HIV+ Need be Tested for Syphilis & Vice Versa See graphics Slide 6 POCTs - A Growing $10B Global Market Examples of Product Opportunities for the Long Term • Labtest Brazil* • Veterinary Products (OEM) • Febrile Illnesses Contract with U.S. Gov. Agency* • Influenza Immunity Contract with CDC Contractor* • Hepatitis-C and HIV Fourth Generation Tests ‐ Associated CDC Recommendations *announced May 2013 CURRENT CAPABILITIES · Lateral Flow Technology · Single parameter tests · DPP® Technology Enabling · Improved Sensitivity, Multiplexing R&D · Signal · EnhancementFeatures POTENTIAL NEW CAPABILITIE BEING ASSESSED · Molecular · Amplification Technologies Slide 7 Current Revenues Are Primarily From Two FDA-Approved Lateral Flow Rapid HIV Tests Sold Globally · Total $13.5MM 2012 Revenues · In U.S. Sold Exclusively through Alere (Clearview®) · $7.8MM 2012; $2.6MM Q1’13 vs. $2.5MM Q1’12 · International Sales - Chembio Branded Through Distributors & Directly to Government-NGO-Funded Screening Programs, i.e., PEPFAR, UNICEF · $5.7MM 2012; $2.3MM Q1’13 vs. $1.2MM Q1 ‘12 · Significant Potential 2H'13 for Continued International Revenue Growth See graphics Slide 8 U.S. HIV Self-Testing“OTC” Opportunity · Chembio Uniquely Positioned · Still Assessing Market Size – · OSUR Spending $7MM/QTR on HIV OTC Market Launch · Filing IDE Q2 2013 for Sure Check® HIV See graphics Slide 9 Current DPP Product Revenues From Brazil New Long Term Collaboration with Labtest • Five DPP® Productswith Brazilian MOH Affiliate, Main Supplier ‐ $10.1MM 2012 Revenues ‐ ~$6MM Forecast 2013, Potential of $9MM in 2014. • New Collaboration with Labtest Brazil* ‐ Leading Brazilian IVD Company ‐ Addressing Private & Public Markets in Brazil ‐ Potential Additional Markets, Contract Manufacturing ‐ Assembly & Distribution - DPP® Co-branded ‐ 2013 Plan Initial Products Registrations *announced May 2013 See graphic Slide 10 DPP® Patented Point of Care Technology • Proprietary Platform Technology that Uniquely Enables Multiplexing for Higher Value Tests • Increases Sensitivity as Compared with Lateral Flow Technology • Validated with Numerous Partners, Regulatory Agencies See graphics Slide 11 Chembio DPP® HIV 1/2 Assay FDA-Approved Dec. ’12 CLIA Waiver expected Q4 2012 · Superior blood matrix performance over top 4 market share products in early detection study · Superior Oral Fluid sensitivity v. Market Leader in head-to-head study · User friendly, safe and efficient SampleTainer™ Sample Collection System · Separate and reagent free oral fluid collection device See graphics Slide 12 DPP® HIV 1/2 Assay v. Leading Competitor Superior U.S. Label Claims DPP HIV 1/2 Oraquick ADVANCE Performance Sensitivity* Specificity* 99.9% WB/P/S; 99.8% FS; 98.9% OF 100% FS; 99.9% OF/WB/P/S (Note: No S or WB claims) 99.6% FS/P; 99.3% OF 99.9% P, 100% FS, 99.8% OF External Controls 12 month open vial 30 day open vial Patient Age 2+ years of age 12+ years of age Result Read Time 25-40 min OF 10-25 min FS/P/WB/S 20-40 min OF/FS/P DPP® HIV 1/2 Assay superior performance in recent studies (CDC-Mozambique) in “naïve” (undiagnosed) populations for which the test will be utilized, and more published articles on OraQuick market performance *Note:Orasure conducted its U.S. trials 1999-2001 before widespread deployment of Highly Active Anti-Retroviral Therapy (HAART). Note: Oral Fluid (OF), Venous Whole Blood (WB), WB Finger Stick (FS), Plasma (P), Serum (S) Slide 13 DPP® Syphilis Screen & Confirm & HIV-Syphilis Multiplex Tests • Large Global Market Opportunities for Pre-Natal and MSM Screening ‐ HIV-Syphilis Comb. Leverages Global PMTCT Funding ‐ Syphilis Screen & Confirm • 2 Lab Tests (Trep. & Non-Trep.) in 1 POCT • USAID and WHO Evaluations in Process ‐ INDRE (Mexico) Data @100% Sensitivity & Specificity • Anticipated FDA Submissions in 2013, 2014 Launch ‐ Potential International Sales 2013 Slide 14 Selected Financial Data FY2008 –2012 Selected Financial Data FY2008 –2012 Reporting Record Revenues Again for FY2012 (in 000’s) · Total Revenue $25,611 · Product Revenue $24,327 · Gross Profit $10,790 · R&D Expense* $4,486 · Pre-Tax Income $1,451 *Non-recurring 2010 $1.5MM R&D Credit from the Affordable Care Act – excluded from 2010 R&D Exp. & 2010 Pre-Tax Income See Graphic Slide 15 FY2011-2012 & First Quarter 2012-2013 Selected Financial Results 3 Mos Ended 3 Mos Ended Year Ended Year Ended In (000’s) March 31, 2013 March 31, 2012 Net Product Revenues Non-Product Revenues $ 1,966 TOTAL REVENUES $ 19,388 GROSS MARGIN 40% 50% $ 10,790 42% 48% OPERATING COSTS: Research and Development exp 16% 21% $ 4,486 18% 25% Selling, G&Administrative exp 17% 19% $ 4,852 19% 18% $ 9,338 INCOME FROM OPERATIONS $ 1,452 OTHER INCOME (EXPENSES): $1 $ (1) NET INCOME-Before Taxes 7% 11% $ 1,450 6% 6% Income tax (benefit) provision $ (5,133) NET INCOME 5% 7% 4% $ 6,209 32% v Anticipated 2eduction from $10.1MMin 2012 to Est. ~$6MM in 2013 May Be Offset By Significant Gains in Ex-US Lateral Flow HIV Sales Ø Ex-US Lateral Flow HIV Sales $5.7MM 2012 • $2.3MM Q1’13 vs. $1.2MM Q1 ’12 Slide 16 CEMI Selected Share & Balance Sheet Data $6MM Common Stock Public Offering Closed on April 3, 2013 1.2MM Shares @ $5.00 per share, $5.450MM Net Proceeds (in millions except per share and daily volume data) Ticker Symbol (NASDAQ) CEMI Price 04/30/13 52-Week High 52-Week Low Outstanding Shares Market Capitalization Fully Diluted Shares Management Holding Average Daily Volume (3 months) Average Daily Volume (1 month) Options Amt. Avg. Ex. Price 585K held by Mgmt. & Board 725K ($ in 000s) Pro Forma Mar’13 for Offering Closed 4/3/13 non-GAAP Mar’13 Dec ‘12 Dec ‘11 Cash $ 2,599 Total Current Assets Total Assets Total Current Liabilities Total Liabilities Stockholders’ Equity Total Liabilities & Stockholders’ Equity See graphics Slide 17 Leadership ExecutiveJoined Company: Lawrence Siebert Chairman & CEO Richard Larkin Chief Financial Officer Sharon Klugewicz Chief Operating Officer Javan Esfandiari SVP Research & Development Tom Ippolito VP Regulatory & Clinical Affairs Michael Steele VP Sales Marketing & Bus. Dev. Independent DirectorsJoined Board: Gary Meller, MD, MBA Katherine Davis, MBA Barbara DeBuono, MD, MPH Peter Kissinger, Ph.D Slide 18 Organization & Facility • FDA & USDA- Approved Development & Manufacturing Facility • All Company Operations in 30,600 Sq. Ft. Leased Facility in Medford, NY • Pursuing Increased Efficiencies, Automation, Capacity Total Employment: Approx. 171 Reg. & Clinical QA &QC 15 SG&A 11 Research & Development 29 Operations See Graphics Slide 19 Anticipated Developments - 2013-2014 • Oral Fluid HIV Test CLIA Waiver & Launch ‐ Direct Distribution in Public Health for Pipeline of Complementary Products • Expanding International Revenues for Lateral Flow and DPP® Products • FDA Submission & Approval of Two POCT Multiplex Syphilis Tests Based on DPP® Technology • New Distribution, Contract Development & OEM Deals • Acquire/License New Technologies, Product Lines • Increased Production Capacity Slide 20 Anticipated Developments - 2013-2014 • Oral Fluid HIV Test CLIA Waiver & Launch ‐ Direct Distribution in Public Health for Pipeline of Complementary Products • Expanding International Revenues for Lateral Flow and DPP® Products • FDA Submission & Approval of Two POCT Multiplex Syphilis Tests Based on DPP® Technology • New Distribution, Contract Development & OEM Deals • Acquire/License New Technologies, Product Lines • Increased Production Capacity
